Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hellenbrand, J.), rendered February 25, 1986, convicting him of robbery in the first degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree and criminal possession of stolen property in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s inculpatory statement was properly admitted into evidence. The statement was made voluntarily and was in no way the product of an overborne will (see, People v Cavagnaro, 88 AD2d 938).
The Supreme Court acted properly in not dismissing the defendant’s conviction of criminal possession of a weapon in the third degree. Pursuant to Penal Law § 265.02 (4), criminal possession of a weapon in the third degree is not a lesser included offense of criminal possession of a weapon in the second degree inasmuch as criminal possession of a weapon in the third degree includes the added element that it cannot occur in the defendant’s home or place of business (see, People v Glover, 57 NY2d 61).
We have examined the defendant’s remaining contentions, including that the sentence imposed was excessive, and find them to be without merit. Mollen, P. J., Brown, Fiber and Kooper, JJ., concur.